DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Interpretation under 35 USC 112(f)
*  Examiner notes that limitations, reciting processor configured to..., provide no structure effecting the recited functions, in Claim 69 and intervening claims thus invoke 35 USC 112(f) and same claims are examined accordingly in view of Applicants’ Figs. 3-5, and related description in the specification, e.g., at page 9 para. 3:” (e.g., CPUs, ASICs, FPGAs. and/or the like)”.
Claim Objections
*      Objected to are Claims 28-39 and 69-78 because same claims recite, in passim, “amount”  instead of “number” to qualify countable items. Appropriate correction is required.
Double Patenting
* 	The non-statutory double patenting rejection, whether of the obviousness-type or non-obviousness-type, is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent. In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969); In re Vogel, 422 F.2d 438,164 USPQ 619 (CCPA 1970); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985) and In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).
A timely filed terminal disclaimer in compliance with 3 7 CFR 1. 3 2 1 (b) and may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.78(d).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

*	Claims 28-39 and 69-78 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-22 of US Patent No. 11165445. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 28-39 and 69-78 of the present application are substantially equivalent- adaptive use of precoder bits for optimized error detection and error correction for the Polar codes- to Claims 1-22 of US Patent No. 11165445.
.	“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001).
.	This is an obviousness-type double patenting rejection.
.	Patent applicants now have the option to submit eTerminal Disclaimers (eTD) via EFS-Web, the USPTO’s electronic patent application filing system.  Submitted eTDs are auto-processed and approved immediately by the USPTO if the request meets all submission requirements.  A P574 code will appear in PALM contents and a DISQ.E.FILE document code will appear under the “All” tab of eDAN to indicate that an eTD has been approved.

Claim Rejections - 35 USC ' 102/103

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

*	 Claims 28-39 and 69-78 are  rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention as being anticipated by Intel (“Considerations in Polar code design,” 3GPP TSG RAN, January 2017, IDS of  09/29/2021) or, in the alternative, Claims 28-39 and 69-78 are rejected under 35 U.S.C. 103 as being obvious over Intel and (“Design of Polar codes for control channel,” 3GPP TSG RAN WG1, January 2017, IDS of  09/29/2021)  to  Qualcomm as precoded CRC/error detection/check bit generation in Intel’s Fig. 1 may entail CRC coding/decoding routine as seen in Qualcomm’ Fig. 2 for optimized data processing, e.g., Qualcomm’s Section 2:“In conventional control channel, rn-bit CRC are used to provide required FAR (false alarm rate). For Polar codes, an additional CRC with length of 16 bits are used for C.A-SCL decoding (CRC-aided successive cancellation list decoding) to provide better performance [2,3], The corresponding transmit chain is depleted in the upper past in Figure 2. The 16-bit CRC for CA-SCL decoding is overhead. In fact, we can consolidate the two CRC into single CRC for 


    PNG
    media_image1.png
    316
    796
    media_image1.png
    Greyscale


joint detection and decoding to reduce the overhead of CRC (while improving the overall distance spectrum of the polar code). The solution is depicted in the lower part in figure 2.” Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a).  Ex  Parte Smith, 83  USPQ.2d  1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).   

	As per Claims 28-39 and 69-78, Intel discloses error protection algorithm for a data transfer system wherein pre-coded CRC/error detection/check bits are generated as a function of number of  information bits for insertion into a polar coding structure, same CRC/ERROR DETECTION/CHECK  bits for error detection and correction at the receiving decoder and wherein same CRC/ERROR DETECTION/CHECK  bit block length if equal to [1011] can be expressed as a polynomial of the form 1011=1*2exp(3)+0*2exp(2)+1*2exp(1)+1*2exp(0), e.g., Intel  at 
ections 2, 4 et seq., “Polar encoding is performed by placing the KP  data bits (and say additional CRC bits for aiding list decoding), M shortened bits and fee F frozen bits into N positions on the input side of polar encoder, and then following the NxN polar encoding graph to obtain an N-bit codeword or; the output, The- placement of these bits on the input positions can be described using a leagfh-N permutation as shown in [1], which is related to reliability bit-ordering as also described below (in sec 3),
Intel
    PNG
    media_image2.png
    108
    510
    media_image2.png
    Greyscale

 Intel: Section 4 “ We compare the performance of the list decoding of CRC-aided polar code and parity-cheek polar code for different list sizes in Figures 1 and 2, respectively. Since, a minimum CRC of 16 bits is attached in cither cases, we assume Kp~64, with a data payload of 48 bits and for 16-bit CR€ for error detection. For the CRC-aided polar, we add additional CRC bits C0 to C4, i.e., 0 to 4 bits) to aid the list decoding as function of list size. For parity-cheek polar code, since the parity-cheek bits aid list decoder, no additional CRC bits are required to aid list decoding, i.e.,  C0 is assumed. Bit-reversal psnmaation based puncturing method is used….”
	As per Claims:
29, Intel depicts, in Fig. 1 and related description at Sections 2-4 et  seq.,  method by a receiver for adaptively using -e.g., Intel, section 2: CRC attachment-precoder bits to assist decoding of a Polar code, the method comprising: allocating a different amount of available -e.g., Intel, section 2: CRC attachment-precoder bits between error detection and error correction for Polar codes; using the -e.g., Intel, section 2: CRC attachment-precoder bits allocated for error correction to assist decoding of a code block; and after decoding the code block, using the -e.g., Intel, section 2: CRC attachment-precoder bits allocated for error detection to perform error detection on the decoded bits.
30, Intel depicts, in Fig. 1 and related description at Sections 2-4 et  seq.,  method of claim 29, wherein the step of allocating is based on at least one of: latency requirements; reliability requirements; -e.g., Intel, section 5: wireless/uplink/downlink-wireless channel conditions as indicated by a target code rate; and available radio resources as indicated by a code length.31, Intel depicts, in Fig. 1 and related description at Sections 2-4 et  seq.,  method of claim 29, wherein the available -e.g., Intel, section 2: CRC attachment-precoder bits comprise CRC bits.32, Intel depicts, in Fig. 1 and related description at Sections 2-4 et  seq.,  method of claim 29, wherein the available -e.g., Intel, section 2: CRC attachment-precoder bits comprise parity-checksum (PC) bits.
33, Intel depicts, in Fig. 1 and related description at Sections 2-4 et  seq.,  method of claim 29, wherein allocating the different amount of the total number of -e.g., Intel, section 2: CRC attachment-precoder bits between error detection and error correction comprises: allocating a first number of the available of -e.g., Intel, section 2: CRC attachment-precoder bits (L.sub.d) to error detection; and allocating a second number of the available of -e.g., Intel, section 2: CRC attachment-precoder bits (L.sub.c) to error correction.
34, Intel depicts, in Fig. 1 and related description at Sections 2-4 et  seq.,  method of claim 33, wherein: the first number of the available -e.g., Intel, section 2: CRC attachment-precoder bits (L.sub.d) is a minimum number of -e.g., Intel, section 2: CRC attachment-precoder bits (L.sub.d,0) associated with a minimum level of error detection for a number of information bits; and the second number of the available -e.g., Intel, section 2: CRC attachment-precoder bits (L.sub.c) is determined by subtracting the first number of available -e.g., Intel, section 2: CRC attachment-precoder bits (L.sub.d) from a total number of available -e.g., Intel, section 2: CRC attachment-precoder bits (L.sub.total).
35, Intel depicts, in Fig. 1 and related description at Sections 2-4 et  seq.,  method of claim 33, wherein: the first number of the available -e.g., Intel, section 2: CRC attachment-precoder bits (L.sub.d) allocated to error detection is greater than a minimum number of -e.g., Intel, section 2: CRC attachment-precoder bits (L.sub.d,0) associated with a minimum level of error detection to provide increased error detection capability.
36, Intel depicts, in Fig. 1 and related description at Sections 2-4 et  seq.,  method of claim 29, wherein allocating the different amount of available -e.g., Intel, section 2: CRC attachment-precoder bits between error detection and error correction comprises selecting one of: (a) allocating a first number of the available -e.g., Intel, section 2: CRC attachment-precoder bits (L.sub.d,1) to error detection and a second number of the available -e.g., Intel, section 2: CRC attachment-precoder bits (L.sub.c,1) to error correction for lower error detection capability and higher error correction capability; (b) allocating a third number of the available -e.g., Intel, section 2: CRC attachment-precoder bits (L.sub.d,2) to error detection and a fourth number of the available precoder bits (L.sub.c,2) to error correction for medium error detection capability and medium error correction capability; (c) allocating a fifth number of the available precoder bits (L.sub.d,3) to error detection and a sixth number of the available -e.g., YU, Figs. 4, 7 and related description: crc/parity attachment-precoder bits (L.sub.c,3) to error correction for higher error detection capability and lower error correction capability, and wherein for a minimum number of -e.g., Intel, section 2: CRC attachment-precoder bits (L.sub.d,0) associated with a minimum level of error detection to provide increased error detection capability, the following is true: L.sub.d,0<=L.sub.d,1<L.sub.d,2<L.sub.d,3, and L.sub.c,1>L.sub.c,2>L.sub.c,3.
37, Intel depicts, in Fig. 1 and related description at Sections 2-4 et  seq.,  method of claim 29, further comprising: receiving, from a transmitter, an indication of the different amount of available -e.g., Intel, section 2: CRC attachment-precoder bits for allocation between error detection and error correction for the Polar codes.
38, Intel depicts, in Fig. 1 and related description at Sections 2-4 et  seq.,  method of claim 29, wherein the receiver comprises a -e.g., Intel, section 5: wireless/uplink/downlink-wireless device.39, Intel depicts, in Fig. 1 and related description at Sections 2-4 et  seq.,  method of claim 29, wherein the receiver comprises a -e.g., Qualcomm, section 2.2 para. 1: online/offline-network  node.
68, Intel depicts, in Fig. 1 and related description at Sections 2-4 et  seq.,  receiver for adaptively using -e.g., Intel, section 2: CRC attachment-precoder bits to assist decoding of a Polar code, the receiver comprising: at least one processor configured to: allocate a different amount of available -e.g., Intel, section 2: CRC attachment-precoder bits between error detection and error correction for Polar codes; use the -e.g., Intel, section 2: CRC attachment-precoder bits allocated for error correction to assist decoding of a code block; and after decoding the code block, use the -e.g., Intel, section 2: CRC attachment-precoder bits allocated for error detection to perform error detection on the decoded bits.
69, Intel depicts, in Fig. 1 and related description at Sections 2-4 et  seq.,  receiver of claim 68, wherein the different amount of available -e.g., Intel, section 2: CRC attachment-precoder bits are allocated between error detection and error correction based on at least one of: latency requirements; reliability requirements; -e.g., Intel, section 5: wireless/uplink/downlink-wireless channel conditions as indicated by a target code rate; and available radio resources as indicated by a code length.
70, Intel depicts, in Fig. 1 and related description at Sections 2-4 et  seq.,  receiver of claim 68, wherein the available -e.g., Intel, section 2: CRC attachment-precoder bits comprise CRC bits.71, Intel depicts, in Fig. 1 and related description at Sections 2-4 et  seq.,  receiver of claim 68, wherein the available -e.g., Intel, section 2: CRC attachment-precoder bits comprise parity-checksum (PC) bits.
72, Intel depicts, in Fig. 1 and related description at Sections 2-4 et  seq.,  receiver of claim 68, wherein when allocating the different amount of the total number of -e.g., Intel, section 2: CRC attachment-precoder bits between error detection and error correction the at least one processor is configured to: allocate a first number of the available of -e.g., Intel, section 2: CRC attachment-precoder bits (L.sub.d) to error detection; and allocate a second number of the available of -e.g., Intel, section 2: CRC attachment-precoder bits (L.sub.c) to error correction.73, Intel depicts, in Fig. 1 and related description at Sections 2-4 et  seq.,  receiver of claim 72, wherein: the first number of the available -e.g., Intel, section 2: CRC attachment-precoder bits (L.sub.d) is a minimum number of -e.g., Intel, section 2: CRC attachment-precoder bits (L.sub.d,0) associated with a minimum level of error detection for a number of information bits; and the second number of the available -e.g., Intel, section 2: CRC attachment-precoder bits (L.sub.c) is determined by subtracting the first number of available -e.g., Intel, section 2: CRC attachment-precoder bits (L.sub.d) from a total number of available -e.g., Intel, section 2: CRC attachment-precoder bits (L.sub.total).74, Intel depicts, in Fig. 1 and related description at Sections 2-4 et  seq.,  receiver of claim 72, wherein: the first number of the available -e.g., Intel, section 2: CRC attachment-precoder bits (L.sub.d) allocated to error detection is greater than a minimum number of -e.g., Intel, section 2: CRC attachment-precoder bits (L.sub.d,0) associated with a minimum level of error detection to provide increased error detection capability.
75, Intel depicts, in Fig. 1 and related description at Sections 2-4 et  seq.,  receiver of claim 68, wherein when allocating the different amount of available -e.g., Intel, section 2: CRC attachment-precoder bits between error detection and error correction the at least one processor is configured to perform one of: (a) allocating a first number of the available -e.g., Intel, section 2: CRC attachment-precoder bits (L.sub.d,1) to error detection and a second number of the available -e.g., Intel, section 2: CRC attachment-precoder bits (L.sub.c,1) to error correction for lower error detection capability and higher error correction capability; (b) allocating a third number of the available -e.g., Intel, section 2: CRC attachment-precoder bits (L.sub.d,2) to error detection and a fourth number of the available -e.g., Intel, section 2: CRC attachment-precoder bits (L.sub.c,2) to error correction for medium error detection capability and medium error correction capability; (c) allocating a fifth number of the available -e.g., Intel, section 2: CRC attachment-precoder bits (L.sub.d,3) to error detection and a sixth number of the available -e.g., Intel, section 2: CRC attachment-precoder bits (L.sub.c,3) to error correction for higher error detection capability and lower error correction capability, and wherein for a minimum number of -e.g., Intel, section 2: CRC attachment-precoder bits (L.sub.d,0) associated with a minimum level of error detection to provide increased error detection capability, the following is true: L.sub.d,0<=L.sub.d,1<L.sub.d,2<L.sub.d,3, and L.sub.c,1>L.sub.c,2>L.sub.c,3.
76, Intel depicts, in Fig. 1 and related description at Sections 2-4 et  seq.,  receiver of claim 68, wherein the at least one processor is further configured to: receive, from a transmitter, an indication of the different amount of available -e.g., Intel, section 2: CRC attachment-precoder bits for allocation between error detection and error correction for the Polar codes.
77, Intel depicts, in Fig. 1 and related description at Sections 2-4 et  seq.,  receiver of claim 68, wherein the receiver comprises a -e.g., Intel, section 5: wireless/uplink/downlink-wireless device.78, Intel depicts, in Fig. 1 and related description at Sections 2-4 et  seq.,  receiver of claim 68, wherein the receiver comprises a -e.g., Qualcomm, section 2.2 para. 1: online/offline-network  node.
*	 Claims 28-39 and 69-78 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention as being anticipated by YU (“Hybrid Parity-check and CRC Aided SCL Decoding for Polar codes,” 18 December 2016, IDS of 10/07/2021).

	As per Claims 28-39 and 69-78, YU discloses error protection algorithm for a data transfer system wherein pre-coded CRC/error detection/pariry/check bits are generated as a function of number of  information bits for insertion into a polar coding structure, same CRC/ERROR DETECTION/CHECK  bits for error detection and correction at the receiving decoder, e.g., “Section. A. Analysis on Complexity: Conventional CA-SCL decoder is not able to check whether the decoded bits are correct or not until the last step, and the computational complexity of SC list polar decoder is proportional to the average list size. For the hybrid parity-check and CRC aided SCL decoder we proposed here, with the help of scattering parity bits invalid paths and unnecessary complexity can therefore be removed earlier.

    PNG
    media_image3.png
    155
    343
    media_image3.png
    Greyscale

 If all the candidate paths fail to pass the parity detection, the process will break as a decoding failure and request retransmission. That is to say, multiple parity checking provide an early stopping criteria for decoders to reduce the decoding complexity and latency…
Section. B
A hybrid parity-check and CRC aided SCL decoding scheme for polar codes is introduced to improve the decoding complexity and performance of polar codes. This algorithm is proposed based on the combination of multi-CRC and parity check, the scattering parity bits help the SCL decoder to detect and prune error paths in a timely manner..”
	As per Claims:
29, YU depicts, in Figs. 4 & 7 and related description at Sections A-C et  seq., method by a receiver for adaptively using precoder bits to -e.g., YUl, Fig. 7 and related description: CRC/parity attachment-assist decoding of a Polar code, the method comprising: allocating a different amount of available -e.g., YU, Figs. 4, 7 and related description: crc/parity attachment-precoder bits between error detection and error correction for Polar codes; using the -e.g., YU, Figs. 4, 7 and related description: crc/parity attachment-precoder bits allocated for error correction to -e.g., YUl, Fig. 7 and related description: CRC/parity attachment-assist decoding of a code block; and after decoding the code block, using the -e.g., YU, Figs. 4, 7 and related description: crc/parity attachment-precoder bits allocated for error detection to perform error detection on the decoded bits.30, YU depicts, in Figs. 4 & 7 and related description at Sections A-C et  seq.,  method of claim 29, wherein the step of allocating is based on at least one of: latency requirements; reliability requirements; wireless channel conditions as indicated by a target code rate; and available radio resources as indicated by a code length.
31, YU depicts, in Figs. 4 & 7 and related description at Sections A-C et  seq.,  method of claim 29, wherein the available -e.g., YU, Figs. 4, 7 and related description: crc/parity attachment-precoder bits comprise -e.g., YU, Fig. 7 and related description: crc/parity attachment-parity bits.32, YU depicts, in Figs. 4 & 7 and related description at Sections A-C et  seq.,  method of claim 29, wherein the available precoder bits comprise -e.g., YU, Fig. 7 and related description: crc/parity attachment-parity-checksum (PC) bits.
33, YU depicts, in Figs. 4 & 7 and related description at Sections A-C et  seq.,  method of claim 29, wherein allocating the different amount of the total number of -e.g., YU, Figs. 4, 7 and related description: crc/parity attachment-precoder bits between error detection and error correction comprises: allocating a first number of the available of precoder bits (L.sub.d) to error detection; and allocating a second number of the available of precoder bits (L.sub.c) to error correction.34, YU depicts, in Figs. 4 & 7 and related description at Sections A-C et  seq.,  method of claim 33, wherein: the first number of the available -e.g., YU, Figs. 4, 7 and related description: crc/parity attachment-precoder bits (L.sub.d) is a minimum number of precoder bits (L.sub.d,0) associated with a minimum level of error detection for a number of information bits; and the second number of the available precoder bits (L.sub.c) is determined by subtracting the first number of available -e.g., YU, Figs. 4, 7 and related description: crc/parity attachment-precoder bits (L.sub.d) from a total number of available precoder bits (L.sub.total).35, YU depicts, in Figs. 4 & 7 and related description at Sections A-C et  seq.,  method of claim 33, wherein: the first number of the available precoder bits (L.sub.d) allocated to error detection is greater than a minimum number of -e.g., YU, Figs. 4, 7 and related description: crc/parity attachment-precoder bits (L.sub.d,0) associated with a minimum level of error detection to provide increased error detection capability.
36, YU depicts, in Figs. 4 & 7 and related description at Sections A-C et  seq.,  method of claim 29, wherein allocating the different amount of available -e.g., YU, Figs. 4, 7 and related description: crc/parity attachment-precoder bits between error detection and error correction comprises selecting one of: (a) allocating a first number of the available precoder bits (L.sub.d,1) to error detection and a second number of the available precoder bits (L.sub.c,1) to error correction for lower error detection capability and higher error correction capability; (b) allocating a third number of the available precoder bits (L.sub.d,2) to error detection and a fourth number of the available precoder bits (L.sub.c,2) to error correction for medium error detection capability and medium error correction capability; (c) allocating a fifth number of the available precoder bits (L.sub.d,3) to error detection and a sixth number of the available -e.g., YU, Figs. 4, 7 and related description: crc/parity attachment-precoder bits (L.sub.c,3) to error correction for higher error detection capability and lower error correction capability, and wherein for a minimum number of precoder bits (L.sub.d,0) associated with a minimum level of error detection to provide increased error detection capability, the following is true: L.sub.d,0<=L.sub.d,1<L.sub.d,2<L.sub.d,3, and L.sub.c,1>L.sub.c,2>L.sub.c,337, YU depicts, in Figs. 4 & 7 and related description at Sections A-C et  seq.,  method of claim 29, further comprising: receiving, from a transmitter, an indication of the different amount of available -e.g., YU, Figs. 4, 7 and related description: crc/parity attachment-precoder bits for allocation between error detection and error correction for the Polar codes.38, YU depicts, in Figs. 4 & 7 and related description at Sections A-C et  seq.,  method of claim 29, wherein the receiver comprises a wireless device.39, YU depicts, in Figs. 4 & 7 and related description at Sections A-C et  seq.,  method of claim 29, wherein the receiver comprises a network node.68, YU depicts, in Figs. 4 & 7 and related description at Sections A-C et  seq.,  receiver for adaptively using -e.g., YU, Figs. 4, 7 and related description: crc/parity attachment-precoder bits to -e.g., YUl, Fig. 7 and related description: CRC/parity attachment-assist decoding of a Polar code, the receiver comprising: at least one processor configured to: allocate a different amount of available -e.g., YU, Figs. 4, 7 and related description: crc/parity attachment-precoder bits between error detection and error correction for Polar codes; use the precoder bits allocated for error correction to -e.g., YU, Fig. 7 and related description: CRC/parity attachment-assist decoding of a code block; and after decoding the code block, use the precoder bits allocated for error detection to perform error detection on the decoded bits.69, YU depicts, in Figs. 4 & 7 and related description at Sections A-C et  seq.,  receiver of claim 68, wherein the different amount of available -e.g., YU, Figs. 4, 7 and related description: crc/parity attachment-precoder bits are allocated between error detection and error correction based on at least one of: latency requirements; reliability requirements; wireless channel conditions as indicated by a target code rate; and available radio resources as indicated by a code length.70, YU depicts, in Figs. 4 & 7 and related description at Sections A-C et  seq.,  receiver of claim 68, wherein the available -e.g., YU, Figs. 4, 7 and related description: crc/parity attachment-precoder bits comprise CRC bits.
71, YU depicts, in Figs. 4 & 7 and related description at Sections A-C et  seq.,  receiver of claim 68, wherein the available -e.g., YU, Figs. 4, 7 and related description: crc/parity attachment-precoder bits comprise -e.g., YU, Fig. 7 and related description: crc/parity attachment- -e.g., YU, Fig. 7 and related description: crc/parity attachment-parity -checksum (PC) bits.72, YU depicts, in Figs. 4 & 7 and related description at Sections A-C et  seq.,  receiver of claim 68, wherein when allocating the different amount of the total number of -e.g., YU, Figs. 4, 7 and related description: crc/parity attachment-precoder bits between error detection and error correction the at least one processor is configured to: allocate a first number of the available of -e.g., YU, Figs. 4, 7 and related description: crc/parity attachment-precoder bits (L.sub.d) to error detection; and allocate a second number of the available of -e.g., YU, Figs. 4, 7 and related description: crc/parity attachment-precoder bits (L.sub.c) to error correction.73, YU depicts, in Figs. 4 & 7 and related description at Sections A-C et  seq.,  receiver of claim 72, wherein: the first number of the available -e.g., YU, Figs. 4, 7 and related description: crc/parity attachment-precoder bits (L.sub.d) is a minimum number of -e.g., YU, Figs. 4, 7 and related description: crc/parity attachment-precoder bits (L.sub.d,0) associated with a minimum level of error detection for a number of information bits; and the second number of the available -e.g., YU, Figs. 4, 7 and related description: crc/parity attachment-precoder bits (L.sub.c) is determined by subtracting the first number of available -e.g., YU, Figs. 4, 7 and related description: crc/parity attachment-precoder bits (L.sub.d) from a total number of available -e.g., YU, Figs. 4, 7 and related description: crc/parity attachment-precoder bits (L.sub.total).74, YU depicts, in Figs. 4 & 7 and related description at Sections A-C et  seq.,  receiver of claim 72, wherein: the first number of the available -e.g., YU, Figs. 4, 7 and related description: crc/parity attachment-precoder bits (L.sub.d) allocated to error detection is greater than a minimum number of -e.g., YU, Figs. 4, 7 and related description: crc/parity attachment-precoder bits (L.sub.d,0) associated with a minimum level of error detection to provide increased error detection capability.
75, YU depicts, in Figs. 4 & 7 and related description at Sections A-C et  seq.,  receiver of claim 68, wherein when allocating the different amount of available -e.g., YU, Figs. 4, 7 and related description: crc/parity attachment-precoder bits between error detection and error correction the at least one processor is configured to perform one of: (a) allocating a first number of the available -e.g., YU, Figs. 4, 7 and related description: crc/parity attachment-precoder bits (L.sub.d,1) to error detection and a second number of the available -e.g., YU, Figs. 4, 7 and related description: crc/parity attachment-precoder bits (L.sub.c,1) to error correction for lower error detection capability and higher error correction capability; (b) allocating a third number of the available -e.g., YU, Figs. 4, 7 and related description: crc/parity attachment-precoder bits (L.sub.d,2) to error detection and a fourth number of the available -e.g., YU, Figs. 4, 7 and related description: crc/parity attachment-precoder bits (L.sub.c,2) to error correction for medium error detection capability and medium error correction capability; (c) allocating a fifth number of the available -e.g., YU, Figs. 4, 7 and related description: crc/parity attachment-precoder bits (L.sub.d,3) to error detection and a sixth number of the available -e.g., YU, Figs. 4, 7 and related description: crc/parity attachment-precoder bits (L.sub.c,3) to error correction for higher error detection capability and lower error correction capability, and wherein for a minimum number of -e.g., YU, Figs. 4, 7 and related description: crc/parity attachment-precoder bits (L.sub.d,0) associated with a minimum level of error detection to provide increased error detection capability, the following is true: L.sub.d,0<=L.sub.d,1<L.sub.d,2<L.sub.d,3, and L.sub.c,1>L.sub.c,2>L.sub.c,3.
76, YU depicts, in Figs. 4 & 7 and related description at Sections A-C et  seq.,  receiver of claim 68, wherein the at least one processor is further configured to: receive, from a transmitter, an indication of the different amount of available -e.g., YU, Figs. 4, 7 and related description: crc/parity attachment-precoder bits for allocation between error detection and error correction for the Polar codes.
77, YU depicts, in Figs. 4 & 7 and related description at Sections A-C et  seq.,  receiver of claim 68, wherein the receiver comprises a wireless device.78, YU depicts, in Figs. 4 & 7 and related description at Sections A-C et  seq.,  receiver of claim 68, wherein the receiver comprises a network node.
Contact Information
*	When amending the claims, Applicants are respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

*	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guy J. Lamarre, P.E., whose telephone number is (571) 272-3826. The examiner can normally be reached on Monday to Friday from 7:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Albert Decady, can be reached at (571) 272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Guy J Lamarre/
Primary Examiner, Art Unit 2112